Citation Nr: 0531849	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  05-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from January 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

Pursuant to 38 C.F.R. § 20.900(c) (2005), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  The record establishes that the veteran was exposed to 
asbestos during service.  

2.  The medical evidence of record, however, does not show 
the veteran currently has any disease resulting from or other 
residuals of his in-service asbestos exposure.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the June 2005 statement of the case and a February 
2004 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that records 
of private treatment through August 2004 and VA treatment 
through January 2005 have been obtained, and that the veteran 
has been afforded two VA compensation examinations.  He has 
not identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist also has been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide VCAA notice before any initial unfavorable agency of 
original jurisdiction decision.  In the present case, the RO 
initially considered the claim on appeal subsequent to the 
passage of the VCAA and the modifications to 38 U.S.C.A. 
§ 5103(a) therein and subsequent to the notice regarding the 
VCAA that was provided to the veteran.  So the Board finds 
no evidence of prejudicial error in proceeding to a decision 
on the merits at this juncture since the VCAA notice preceded 
the RO's initial adjudication of the claim.  See Mayfield, 
supra.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).



The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander. 
 The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

In this particular case at hand, the veteran contends that he 
has asbestosis as a result of his duties during service as a 
shipfitter.  In light of comments by examiners in this case, 
as will be discussed below, the RO has conceded that the 
veteran was exposed to asbestos during service.  The issue 
then becomes what disability, if any, he currently has as a 
result of that asbestos exposure.  

The service medical records are negative for any evidence of 
chronic pulmonary or other disease.  The report of a chest x-
ray obtained prior to the veteran's separation from service 
was interpreted as being normal.  The service records confirm 
that his duties were as a shipfitter during service.  

The report of an evaluation by a private physician in 
December 2003 notes the veteran's complaint of some shortness 
of breath at times, e.g., climbing stairs.  He also 
complained of having a sensation of mucus that he could not 
expectorate.  During a recent hospitalization for an 
unrelated ailment, a chest x-ray and follow-up CT scan had 
reportedly shown minimal scattered pleural plaques 
bilaterally.  


The examiner described the veteran's significant pulmonary 
history as exposure to asbestos during service and having 
never smoked.  The physician noted the veteran's clinical 
presentation and the radiological reports, "with stigmata 
consistent with asbestos exposure."  Pulmonary function 
tests (PFTs) conducted in January 2004 were interpreted as 
"not definitely beyond normal limits."  Significantly, the 
veteran points to the "diagnosis" of "asbestosis" listed 
by the referring physician.  

On VA compensation examination in March 2004, the veteran's 
history and 
in-service asbestos exposure were noted.  The examiner's 
physical examination revealed essentially no pertinent 
abnormalities.  The examiner also reviewed the results of the 
recent PFTs.  His final diagnosis was of asbestos exposure; 
no asbestosis noted.  

The report of a VA chest x-ray March 2004 noted diaphragmatic 
and pleural calcifications - "findings consistent with 
asbestosis, correlate clinically."  But PFTs in March 2004 
were reportedly normal.  

Another VA compensation examination was conducted in February 
2005.  The veteran related the same history and 
symptomatology as he had previously.  The examiner noted the 
findings of the recent normal PFTs.  He also described a 
recent chest x-ray as showing diaphragmatic calcification on 
both sides, pericardial calcification, and pleural 
calcification on the left.  He indicated that the x-ray 
showed a small amount of increased lung markings, 
particularly on the right, but no evidence of frank fibrosis.  
The examiner's impression was that "[t]he pattern of 
diaphragmatic and pericardial calcification on the chest x-
ray is characteristic of asbestos exposure, however the 
normal pulmonary function tests preclude the diagnosis of 
interstitial fibrosis due to asbestosis.  Thus, there is 
asbestos exposure but no evidence of disease."  



The veteran's representative has pointed to the "diagnosis" 
of asbestosis listed on the January 2004 PFT report as 
evidence that the veteran has a confirmed diagnosis of 
asbestosis.  Although that diagnosis was apparently noted by 
the physician who referred the veteran for testing, the 
records of that physician do not indicate that he had in fact 
yet made such a diagnosis - hence, the need for pulmonary 
function testing.  The Board believes that the notation 
should be considered a "working diagnosis;" in other words, 
it was provisional pending completion of and corroboration by 
the PFTs, rather than a final diagnosis.  Such a conclusion 
is supported by the comments of the most recent VA physician, 
who stated that, although findings indicative of asbestos 
exposure were apparent on the veteran's chest x-rays (a point 
not being disputed by VA, or the Board in particular), 
no disease resulting from that exposure was present, based on 
the normal PFTs.  

Significantly, two VA examiners have specifically stated that 
asbestosis was not present on clinical evaluation and no 
examiner has indicated that the veteran does now in fact have 
asbestosis.  The findings that have been noted on x-ray 
clearly represent only "laboratory findings," rather than a 
diagnosis of a definite disability.  In the absence of 
medical evidence of a current disability resulting from an 
injury in service (here, the veteran's exposure to asbestos), 
service connection is not established.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  For the reasons indicated, service 
connection for asbestosis is not established, so the appeal 
must be denied.  




ORDER

Service connection for asbestosis is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


